DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 15-17, 21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al (US 2012/0227758) in view of Smith et al (US 2009/0179626), Brekkestran et al (US 5,023,430), and Braun et al (US 4,829,159). 
Ford shows the apparatus and method claimed including a plurality of heater electrodes (101, 102) having a plurality of subsets (Z1, Z2, Z3, Z4, Z5) that includes a first subset and a second subset arranged sequentially or interleaved manner as illustrated in Figures 9, 16a and 16b, a power source (PS) including a battery power source that is known to provide DC power, a controller (PCB) to control each of the 
Smith shows an electrical power source, including a DC power source, for powering an electrical load(s) via a controller (368) which provides a control signal to a power control module (376) that delivers power via a solid state switch (390) to the electrical load/loads as illustrated in Figure 3F and 3I. Smith further shows it is known to control the electrical power source that is powered on an off via a pulse width modulation that allows adjusting and controlling the electrical power to an electrical system including its time duration and amplitude (also see para [0030]-[0032]) and that power drawn in for switching on and off of the electrical load is in multiple times within a second as illustrated in Figure 3E wherein a total power drawn by the all sub-systems is limited or within the maximum power draw limit/threshold of the power source.
Brekkestran also shows an electrical heater system powered by a DC power source (28) such as a battery power source wherein a control system (20) provides powering of a plurality of heaters (22a-22f) in its respective heating zones each zone 
Braun shows an electrical heater system having a plurality of heating elements/electrode wherein powering of one heating element is dependent on powering of another heating element wherein when one heater element is powered, the other heater element is not (also see Figure 2), and Braun teaches such interleaved manner of operating the heating elements so that demand of the power is controlled not to exceed a permissible power demand that allows each of the heating element be supplied at the adequate power level that prevents flickering or inadequate power consumption by the heating elements. 
In view of Smith, Brekkestran, and Braun, it would have been obvious to one of ordinary skill in the art to adapt Ford with the controller and a power control module that are capable of operating in various modes including a first mode of operation wherein a plurality of subsets having its respective heater electrode or heater electrodes can be powered on and off non-simultaneously and powered in a time interleaved or sequentially manner, such that powering of the first subset is dependent on powering of the second subset which include power on of the first subset and powering off of the second subset, multiple times within a second so each of the first subset and the 
With respect to claims 4-7, as Ford shows controlling each of the first and second subsets independently, it would have been obvious to operate each of the first and second subsets independently including not selecting any of the subsets, switching between the first and second subsets, or simultaneously powering the subsets as a second mode of operation that is switched from the first mode of operation, to predictably achieve the heating temperatures and operations as desired by the user, and as Smith shows controlling the power source to switch on and off multiple times in second, each of the subset can be switched in multiple times in a second for the desired heating affects. 
With respect to claims 8 and 9, Ford further shows the heating zones is regulated so as to provide a first heating effect during a first time period and then to provide a second heating effect during a second time period, and it would have been obvious switch the modes of operation via an interface (U) that provides a control signal to switch one mode of operation after a predetermined amount of time to further control the desired heating effects across the heater electrodes.  
With respect to claims 15-17 and 21, Ford further shows a first arm (106) having a first contacting surface which includes a first hair styling heater having a plurality of 
With respect to claims 26 and 27, Smith shows powering the heater using an on an off cycle via a pulse width modulation that allows adjusting and controlling the electrical power to an electrical system wherein the cycle/time duration and amplitude can be adjusted at different times (also see para [0030]-[0032] and Figure 3E), and Brekkestran also shows it is known to provide the controller to use pulse width modulation control to control the heating elements that includes on and off of the heating element for a limited time/duration as illustrated in Figure 7. And, it would have been obvious to adapt Ford with a controller that is capable of operating in various mode including the first mode of operation wherein the subsets can be powered on and off using predetermined cycles at different times to further control the desired heating distribution across the heater, and the cycle duration including the recited range would have been obvious as a matter of routine experimentation to predictably achieve the desired heating effects. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Brekkestran, and Braun as applied to claims 1, 4-9, 15-17, 21 and 26-29 above, and further in view of Kim et al (US 2015/0144614) or Rogers (US 2014/0356658).
Ford in view of Smith, Brekkestran, and Braun shows the apparatus claimed including a battery as a power source, but Ford does not show a battery temperature sensor. 

Rogers also shows it is known to provide a battery with a battery temperature sensor to monitor the temperature thereof wherein the power to a heating element is activated or deactivated based on the temperature of the battery when compared to a predetermined/threshold value.  Also see Figure 5.
In view of Kim or Rogers, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith, Brekkestran, and Braun, with a battery temperature sensor provided to the battery power source so that its temperature is monitored to turn on or off the battery source to activate a heating element as a safety measure to keep the temperature of the battery in check, and it would also have been obvious to provide the temperature threshold in the claimed range or any suitable range as a matter of routine experiment to safety operate the battery power source to prevent its overheating. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Brekkestran, and Braun as applied to claims 1, 4-9, 15-17, 21 and 26-29 above, and further in view of Hioki et al (US 2015/0108113).
Ford in view of Smith, Brekkestran, and Braun shows the apparatus claimed except a temperature sensor that senses ambient temperature. 

In view of Hioki, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith, Brekkestran, and Braun, with a temperature sensor that senses an ambient temperature as well as the heating element wherein the controller would further control the heating elements/subsets if the sensed ambient temperature is below a threshold ambient temperature, which can be in the claimed range or any other range chosen by the user as a matter of routine experiments, to increase/decrease the power supplied to the subsets to counter the effects of the ambient temperature on the heating elements/subsets to predictably bring about the desired operating temperatures.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Brekkestran, and Braun as applied to claims 1, 4-9, 15-17, 21 and 26-29 above, and further in view of Cho (US 2015/0144610). 
Ford in view of Smith, Brekkestran, and Braun shows the apparatus claimed except for a touch sensitive switch.
Cho shows a hair styling apparatus having a detection unit (130) having a touch switch (135, 136) located on the contacting surfaces of the arms that are movable between an closed position and an open position wherein the switch (135, 136) is touched when the arms are in closed position that enables or disable the operation when a change of usage state of the apparatus is detected which includes turning off of 
In view of Cho, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith, Brekkestran, and Braun, with the touch sensitive switch that is sensitive to an open and a closed position of the arms wherein the activation or deactivation of the apparatus is enabled for the safe operation of the apparatus that would prevent overheating when the apparatus is deemed in inactive use in closed position.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith, Brekkestran, and Braun as applied to claims 1, 4-9, 15-17, 21 and 26-29 above, and further in view of Choi (US 2010/0101599).  
Ford in view of Smith, Brekkestran, and Braun shows the apparatus claimed including the heater having a heater plate (P), but Ford does not explicitly show the heater plate being mounted on a thermally insulating support structure. 
Choi shows it is known to provide a heater having a heating plate (22) mounted on a thermally insulating support structure (21’), the heater plate having at least one recess that engaged with a corresponding projection on the thermally insulating support structure (see Figure 5), and the support structure made of the plastic having a curvature is deemed to provide a spring-like support that would resiliently be mounted within an arm (21) of a hair styling apparatus.  
In view of Choi, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith, Brekkestran, and Braun, with the heater having the .  
Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. 
Applicant argues that the applied art does not teach the first mode of operation of claim 1 that includes the controller to control power source to the first and second subsets no simultaneously powered wherein the subsets are powered in a time interleaved manner multiple times per second such that powering the first subset is dependent on powering of the second subset. Applicant further argues that Braun teaches for controlling a plurality of clocked loads independently from each other that depends on the power requirements/demand but not to ensure that the loads are not simultaneously powered in the manner claimed. 
It is noted that while Braun allows the different loads to be powered at the same time, Braun nevertheless provides for the having the loads (5, 6, 7 and 8) that are not powered at the same time and powered in a time interleaved manner as illustrated in Figure 2 wherein such interleaved manner is performed to allow each of the loads to minimize demand on the power supply/current and prevent inadequate power consumption by the loads. Since the applicant’s invention is also concerned for reducing the current drawn from the power source and to limit the current to a predetermine threshold (page 2, lines 20-33 of the applicant’s specification), the teaching of Braun would have been applicable to modify Ford which shows a plurality of electrodes having a plurality of subsets, which are arrangement in a sequential manner, supplied by a DC 
Applicant noted that the applicant’s argument in the previous response (May 11, 2021) for the motivation to combine references, it is noted that the applicant’s arguments were deemed moot as the ground of rejection was necessitated by the claim amendment. It is also noted that the applied references are deemed in the same field of endeavor which is in field of electrical heating systems wherein the references are also reasonably pertinent to the applicant’s concern of reducing and limiting the current withdraw from the power source. Thus, the combination of the references is deemed proper (it is noted that the arguments regarding the combination of the reference, except for the newly cited Braun, was addressed under the heading of Response to Arguments in the previous office action of 3/11/2021).  
Applicant also argues that the application of Braun is based on improper hindsight since Braun shows controlling the AC power and not the DC power. But, it is noted that the teaching and benefit of controlling the current would have been applicable not only for the AC powers but also with the DC power as Brekkestran shows it is known to control/limit the current drawn from a DC battery power source to adequately power its plurality of heating elements/loads.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Thus, the applicant’s arguments are not deemed persuasive.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761